Order confirming referee’s report modified by reducing the assessed value of the relator’s property, involved in this proceeding, by the sum of $185,970, and by disallowing the costs, disbursements and allowances awarded against the petitioner; and as so modified the order is affirmed, without costs. The Special Term adopted the sixty per cent ratio of assessment to actual value. The findings of fact of assessed value based upon the sixty per cent ratio to market value show a decrease of assessment on various parcels, aggregating the sum of $185,970. These decreases are not made the subject of complaint by the respondents. The increases on various parcels resulting from the findings of fact and assessed value and market value cannot be utilized to bring about the aggregate assessment made by the assessors. (People ex rel. City of New York v. Keeler, 237 N. Y. 332; People ex rel. City of New York v. Tripp, Id. 568; People ex rel. City of New York v. Voris, Id. 569.) The award of costs, disbursements and allowances against the relator was improper under the provisions of the Tax Law (§ 294, as amd. by Laws of 1920, chap. 649). Kelly, P. J., Rich, Young, Kapper and Lazansky, JJ., concur. Settle order on notice before Mr. Justice Kapper.